EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Cash on March 1, 2022.

The application has been amended as follows: 
Claim 13, line 10, insert “that” after “paste” and before “is”.


Allowable Subject Matter
Claims 13, 20, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a method for flambéing grilling products (food, as stated in applicants specification), wherein at least one pasty grilling sauce and at least one flambéing paste are simultaneously and separately applied to the food product in a layered order of having the pasty sauce on the surface of the food and the flambéing paste on the pasty sauce, wherein application comprises regulating pressure build up in a multi-chambered dispenser, comprising said sauce and paste, to release said sauce and paste. 
  
Further, while the art of flambéing and multi-chamber dispensers are well known in the art, one would have not found it obvious to apply a pasty grilling sauce and flambéing paste separate and simultaneously to a food product or use a pressure dispensing system while doing so. 
Schindler (Hawaiian Cookbook) teaches away from separate and simultaneously applying sauce and flambéing material. Schindler teaches adding flambeing material after coating with sauce (p. 143) and specifically states, “[w]hen a dish is prepared with a sauce, it is usually best to pour the warm liquor into a ladle, ignite it, and when the flame is burning brightly, pour it over the food” (p. 141, last paragraph).   
Hantman (US 2007/0029275) teaches a dispenser comprising a two-chamber or multi-chamber system wherein one chamber is smaller than the other, wherein the dispenser comprises one or more airtight sealable outlet nozzles and wherein once outlet nozzle is smaller than the other, and wherein the dispenser allows for simultaneous and separate application of products 
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792